Case 7:19-cr-00114-VB Document 19.. “Filed 01/28/20 Rage 1of1

Federal Defenders
OF NEW YORK, INC.

q Southern District
300 Quarropas Street, Room 260
LAK ° White Plains, N.Y. 10601-4150
ye pu 428- 7124 Fax: (914) 997-6872
PVA

 
  

 

ay om oan

Susanne Brody
Attorney-in-Charge
The sentencing in this case Is already scheduled for |’ "™"
3/19/2020 at 10:30 am. (See Doc. #18).
Defendant's sentencing submission is due 3/5/2020.
Government's sentencing submission is due
January 28, 2020 3/12/2020. Any further application for an
adjournment shall be made in writing by no later

BY ECF, BY HAND AND MAIL _ {than 3/5/2020.
The Honorable Vincent L. Briccetti

United States District Court Judge ULL |

David E. Patton ss
Executive Director wy

and Atrorney-in-Chief

 

 

 

 

Southern District of New York |
300 Quarropas Street | as 1o
White Plains, New York 10601 Vincent L. LU U.S.D.J. _ Date

 

 
   
     
   
 
 

- Re: United States vy. Santos Alvara
19 Cr, 00114-001(VB)

Dear Judge Briccetti:

This letter is to request a sentencing adjournment for Mr. Santos Alvarado to March 19, 2020 at
10:30. This request is being made to allow this office’to fully brief the issue of whether a New
York State conviction for contempt Ist, qualifies ag a crime of violence under U.S.S.G.
§2K2.1(a)(4)(A), The government’s position in their Pimentel Letter, dated June 5, 2019, is that
it does qualify and therefore, the base offense I¢vel is a 20. However, probation disagrees, and in
their final PSR, page 5, 415, has the predicate/“crime of violence” as Mr. Alvarado’s prior
conviction of Attempted Assault 2" It is oyr position that neither of these prior convictions
qualifies as crimes of violence. There are gases currently pending in the Second Circuit which
may clarify the issue and we anticipate that decisions will be forthcoming which will be
determinative. The government does nt object to the request for the adjournment but do not
agree with the reasons for the reques% We thank the Court in advance for your consideration of
this request. .

Respectfully submitted,

suskne Noa oe

cc: Benjamin Gold, A.F.D.
James Ligtenberg, A.U.S.A.
_ James Mullen, U.S.P.O. Specialist
Mtr. Jeffery Stover
